Citation Nr: 0322723	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $6,070.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel  




INTRODUCTION

The veteran served on active duty from July 1971 to May 1975.    

This appeal originates from an April 2002 decision of the 
Committee on Waivers and Compromises that denied as untimely 
a request for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$6,070.00.  A notice of disagreement was filed in April 2002, 
and the RO issued a statement of the case in May 2002.  The 
veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in June 2002.  

In January 2003, the Board determined that further 
evidentiary development was warranted with respect to this 
claim and undertook such development pursuant to 38 C.F.R. 
§ 19.9 (2002).  The Board notified the veteran of the 
additional development in April 2003.


REMAND

The RO last reviewed the issue on appeal in May 2002, at 
which time a Statement of the Case (SOC) was issued.  
Pursuant to the Board's development of this claim, additional 
evidence, consisting of documents from the VA Debt Management 
Center, has been added to the claims file.  However, the 
Board is unable to render a decision on the basis of such 
evidence at this time.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affair (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  In view of the above, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
the additional evidence added to the record since the May 
2002 SOC.  

Also, further review of the claims file reveals that, prior 
to readjudication of the claim, additional notification and 
development, consistent with the Veterans Claims Assistance 
Act of 2000, is required.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified by 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002) and implemented by §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  In this regard, the Board 
notes that the claims file does not include any 
correspondence from the RO specifically addressing the notice 
and duty to assist provisions of the VCAA as they pertain to 
the claim on appeal, to particularly include the duty imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the department to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See DAV v. Secretary, 
337 F.3d at 1349.  The veteran should be given the 
opportunity to provide evidence verifying the assertion that 
requests for waiver of recovery of the overpayment were made 
prior to the April 9, 2002, request on file.  Moreover, the 
RO should attempt to obtain and associate with the claims 
file any additional records for which the veteran provides 
additional information, and, if necessary, authorization.  

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
him of the VCAA, and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim currently on appeal.  
The letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the claim, to 
include evidence verifying the veteran's 
assertion that requests were made for 
waiver of recovery of the overpayment 
prior to the April 9, 2002, request.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain, as appropriate, any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the May 2002 
SOC) and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran an appropriate SSOC (to include 
full reasons and bases for the RO's 
determinations) and afford him the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




